Citation Nr: 0423265	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  90-44 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1988 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post-traumatic 
stress disorder.

The veteran relocated to Virginia and jurisdiction of his 
claim was assumed by the RO in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 1999, the Board remanded the claim to the RO for 
additional development and adjudicative action.  When the 
case came back to the Board, it denied the veteran's claim 
for service connection for post-traumatic stress disorder in 
a July 2002 decision.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2003, the Court determined that the July 
2002 Board decision should be vacated and remanded back to 
the Board for compliance with VA's amended duty-to-notify 
statute and regulations.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The case has been returned to the Board for further appellate 
review.

In the order, the Court stated the following, in part:

As amended by the VCAA, 38 U.S.C. § 
5103(a) provides:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  

38 U.S.C. § 5103(a) (emphasis added).  
The Secretary has promulgated a 
regulation relating to VA's duty to 
notify as amended by the VCAA.  The new 
regulation states, in pertinent part:

When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.  

38 C.F.R. § 3.159(b) (2002).  

In the July 2002 decision, the Board determined that the VA 
had met its duty to notify by means of the April 2002 
supplemental statement of the case.  The Court disagreed, 
stating that the supplemental statement of the case did not 
notify the veteran "with the specificity envisioned under 
38 U.S.C. § 5103(a), of the evidence necessary to 
substantiate his claim for service connection for [post-
traumatic stress disorder].  

Accordingly, in accordance the October 2003 Court order, the 
case is hereby REMANDED for the following action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
service connection for post-traumatic 
stress disorder and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Readjudicate the claim for 
entitlement to service connection for 
post-traumatic stress disorder.  

A remand by the Board confers on a claimant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


